DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Croci, US Pat. 9,460,834.
Regarding claim 1, Croci teaches a chip resistor (adjustable electrical resistor; col. 4, lines 51-60) comprising: 
a substrate (substrate such as a circuit board, PCB and/or membrane; col. 10, line 36 and col. 13, line 5);
a resistive element 30 (col. 7,  lines 18-24) formed on a surface of the substrate; and
electrodes (302 and 304; reference number shown only in figure 9) formed on either side of the resistive element 30, wherein in the resistive element, at least a first trimming groove 32 (All grove/cuts are numbered 32 and various possible cuts/grooves combinations are shown in 
the first trimming groove and the second trimming groove have respective vertical grooves that extend orthogonally from one edge of the resistive element that faces a direction orthogonal to a direction between the electrodes (figures 7 and 7b show the cutting sample), and additionally have horizontal grooves bent from the vertical grooves and extending in the direction between the electrodes (figures 5b, 6b and 6d show the cutting sample), 
the first vertical groove of the first trimming groove and the second vertical groove of the second trimming groove are formed with a spacing in between in the direction between the electrodes, and
the first horizontal groove of the first trimming groove and the second horizontal groove of the second trimming groove extend in directions approaching each other (see figures 5b, and 6b), and in addition, terminal ends of the first horizontal groove and the second horizontal groove are formed to be separated in the direction between the electrodes such that the first horizontal groove and the second horizontal groove do not overlap in the orthogonal direction (Regarding the overlap, Croci teaches “laser cutting” having a lateral and longitudinal combination is/are made from a side edge of the resistor element, the side being located to the opposite ends of the resistor element.  See col. 6, lines 45-68, col. 7, lines 1-5, and 

Regarding claim 2, Croci teaches the chip resistor, wherein the second trimming groove is formed inside a region enclosed between a first virtual line joining the terminal end of the first horizontal groove of the first trimming groove to an intersection point of the electrode on the side the terminal end faces and the one edge, a second virtual line joining the terminal end to the one edge in the orthogonal direction, and the one edge (Regarding the overlap, Croci teaches “laser cutting” having a lateral and longitudinal combination is/are made from a side edge of the resistor element, the side being located to the opposite ends of the resistor element.  See col. 6, lines 45-68, col. 7, lines 1-5, and col. 8, lines 31-35.  And, the various possible cuts/grooves combinations are shown in figures 4-7 and 9 of Croci.).

Regarding claim 3, Croci teaches the chip resistor, wherein a distance between the first vertical groove of the first trimming groove and the electrode on the side near the first vertical groove is substantially equal to a distance between the second vertical groove of the second trimming groove and the electrode on the side near the second vertical groove (Croci teaches vertical grooves 32 spaced apart to opposite sides of the resistor element 30, the grooves being equidistant from the terminals.  See figures 7a and 7b.).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al., JP 20103-179212 (applicant cited with translation).
Regarding claim 1, Nakayama teaches a chip resistor (see figures 1 and ) comprising: 

a resistive element 13 formed on a surface of the substrate; and 
electrodes 12a and 12b formed on either side of the resistive element, wherein in the resistive element, at least a first trimming groove 17 and a second trimming groove 18 are formed,
the first trimming groove 17 and the second trimming groove 18 have respective vertical grooves (17b and 18b, respectively) that extend orthogonally from one edge of the resistive element that faces a direction orthogonal to a direction between the electrodes, and additionally have horizontal grooves (17c and 18c, respectively) bent from the vertical grooves and extending in the direction between the electrodes,
the first vertical groove 17b of the first trimming groove and the second vertical groove 18b of the second trimming groove are formed with a spacing (A; shown in figure 2) in between in the direction between the electrodes, and
the first horizontal groove 17c of the first trimming groove and the second horizontal groove 18c of the second trimming groove extend in directions approaching each other, and in addition, terminal ends (17e and 18e, respectively) of the first horizontal groove and the second horizontal groove are formed to be separated in the direction between the electrodes such that the first horizontal groove and the second horizontal groove do not overlap in the orthogonal direction.

Regarding claim 3, Nakayama teaches the chip resistor, wherein a distance between the first vertical groove of the first trimming groove and the electrode on the side near the first vertical groove is substantially equal to a distance between the second vertical groove of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kosinski, Kaida et al., Koinski ‘887 and Higashi et al. teach trimming resistors for calibration and/or adjustment of its resistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/            Primary Examiner, Art Unit 2833